UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6872


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GARY D’ANGELO MCDUFFIE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:99-cr-00203-LMB-1)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Gary D’Angelo McDuffie, Appellant Pro Se.  Christopher John
Catizone, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary D’Angelo McDuffie seeks to appeal the district court’s

order    denying,      in    part,     and    dismissing,         in    part,       McDuffie’s

motion    seeking       habeas    relief,         pursuant    to       28    U.S.C.     § 2255

(2012), or in the alternative, for a new trial, as well as the

district court’s orders denying McDuffie’s Fed. R. Civ. P. 59(e)

motion and motion for clarification.                       We dismiss in part, and

affirm in part.

       As to the district court’s orders denying McDuffie’s § 2255

motion and denying McDuffie’s motion for clarification of the

district court’s order denying habeas relief, these orders are

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable         jurists     would         find     that    the

district       court’s      assessment       of    the    constitutional            claims    is

debatable      or     wrong.      Slack      v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

                                              2
claim of the denial of a constitutional right.                 Slack, 529 U.S.

at   484-85.         We   have   independently    reviewed     the    record     and

conclude      that    McDuffie    has    not   made   the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal, in part.

      To the extent McDuffie appeals the district court’s orders

denying the motion for a new trial and Rule 59(e) motion, we

discern no error.          We thus affirm, in part.          See United States

v. McDuffie, No. 1:99-cr-00203-LMB-1 (E.D. Va. Mar. 21, 2016;

Apr. 28, 2016).            We dispense with oral argument because the

facts   and    legal      contentions    are   adequately    presented      in   the

materials     before      this   court   and   argument     would    not   aid   the

decisional process.



                                                             DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                          3